Citation Nr: 0512178	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  05-00 102A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 17, 1983 Board of Veterans' Appeals (Board) decision 
that found new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

(The issues of entitlement to service connection for diabetes 
mellitus and for residuals of a lobectomy are the subject of 
a separate decision of the Board issued this date.)



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The moving party served on active duty from September 1943 to 
May 1944.

This matter comes before the Board challenging the Board's 
March 17, 1983, decision, which concluded that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a skin disability, and 
continued the denial of the claim.  

The Board notes that the moving party's representative has 
argued that there is CUE in the November 1944 rating action, 
and any subsequent rating action, that denied service 
connection for a skin disability.  A decision issued by the 
Board is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104(a)(1) (2004).  When the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103, 20.1104 (2004). See Hayre v. West, 188 F.3d 1327, 
1333 (Fed. Cir. 1999) (a decision must be final to be the 
subject of a valid claim of clear and unmistakable error).

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that section 3.105(a) applies only to 
RO decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  Smith 
at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 
224 (1994), the Court held that an RO decision "appealed to 
and affirmed by the Board" was thus "subsumed by the Board's 
decision," and could not be attacked on clear and 
unmistakable error grounds.  See Donovan v. Gober, 10 Vet. 
App. 404(1997), aff'd sub nom.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).




FINDINGS OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors of fact or law in the March 1983 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

The requirements for a motion for revision of a decision 
based on CUE have not been met, and the motion is dismissed 
without prejudice to refiling.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West 2002).  A request for a 
revision is to be submitted directly to the Board and decided 
by the Board on the merits.  38 U.S.C.A. § 7111(e) (West 
2002).  A claim filed with the Secretary requesting such 
reversal or revision is to be considered a request to the 
Board.  38 U.S.C.A. § 7111(f) (West 2002).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-
1411 (2004).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Disabled American Veterans et al. v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000).  

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

Pursuant to applicable regulations, CUE is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c) 
(emphasis added).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the Court has 
defined for claims of CUE in rating decisions.  See Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, 6 Vet. App. 162 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The 
Board may, therefore, rely on well-established precedent of 
the Court on what exactly constitutes a valid claim of CUE, 
such as is set forth in Russell, Damrel, and Fugo, all supra.

For purposes of this section, a dismissal without prejudice 
under Rule 1404(a) (§ 20.1404(a) of this part), Rule 1404(b) 
(§ 20.1404(b)), or Rule 1404(f) (§ 20.1404(f)), or a referral 
under Rule 1405(e) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2004).  The Board will now consider the 
merits of the moving party's claim.

In its March 1983 decision, the Board considered the service 
medical records, the reports of VA examinations, and 
statements from private physicians.  The Board determined 
that the veteran was treated during service for a preexisting 
dyshidrosis that resolved, and that the additional evidence 
submitted did not demonstrate that his skin disability had 
its onset in service, or that there was a causal relationship 
between his skin disorder and treatment he received in 
service, to include ammoniated mercury.  

The current issue before this Board is whether its March 1983 
decision contains CUE.  The veteran contends, in essence, 
that the Board's March 1983 decision contained CUE because it 
was predicated on an unsubstantiated opinion and that the 
veteran's statement in rebuttal of the in-service conclusion 
that his skin disability preexisted service is not included 
with the service medical records.  It is also asserted that 
the evidence on which service connection for a skin 
disability was ultimately granted was available at the time 
of the Board's March 1983 decision.  

The record discloses that it was concluded in service that 
the veteran's skin disability existed prior to service, and 
was not aggravated therein.  There is a reference to the fact 
that the veteran desired to submit a statement in rebuttal, 
but no such statement is of record.  In this regard, the 
Board observes that the March 1983 decision specifically 
stated that the veteran's "service medical records and post 
service medical reports and information" had been 
considered.  Although the veteran apparently intended to file 
a rebuttal statement, it is not of record.  The Board based 
its decision on the evidence of record at that time, to 
include the service medical records (obtained by the VA from 
the service department) that were available.  

As noted above, CUE is a very specific kind of error which 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  In this case, 
there is no evidence that the facts before the Board were 
incorrect, nor has it been so contended.  Moreover, the 
statutory and regulatory provisions were correctly applied, 
and the veteran has not asserted otherwise.  Rather, he 
simply argues that the Board failed to weigh the evidence 
properly and that it failed to assist him in the development 
of his claim by not procuring his rebuttal statement.  The 
Board finds that the veteran's contentions amount to no more 
than a disagreement regarding how the Board in March 1983 
developed the evidence and/or weighed the medical evidence.  
Such assertions are, by definition, not CUE.

Further, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  In this case, the veteran has made no such 
arguments.  For the reasons stated above, the Board 
concludes, after review of the evidence of record, that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the March 1983 decision.  The contentions amount to a 
disagreement with the outcome of this decision.  The veteran 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the March 1983 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's March 1983 
decision based on CUE must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403(d)(3) (2001), 20.1404(b)).  
In view of the fact that the veteran has failed to comply 
with Rule 1404(b), and that no other allegation of CUE is 
supported by the record as noted above, the Board has no 
alternative but to dismiss the veteran's motion for CUE.  The 
veteran is thus free at any time to resubmit a CUE motion 
with respect to the March 1983 Board decision.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West. 2002) (VCAA), and the regulations promulgated 
with respect thereto, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004), the Court held in Livesay v. Principi, 
15 Vet. App. 165 (2001) that the VCAA did not apply to 
motions for CUE.  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.  




ORDER

The motion for revision or reversal of the Board's March 1983 
decision that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a skin disability on the grounds of CUE is 
dismissed without prejudice to refiling.



                       
____________________________________________
	U. R. POWELL

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



